Citation Nr: 1826069	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents in the Republic of Vietnam.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a shoulder disability.

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to service connection for residuals of right lower inguinal injury.

6.  Entitlement to service connection for eczema, to include as due to exposure to herbicide agents in the Republic of Vietnam.

7.  Entitlement to service connection for bilateral foot fungus.

8.  Entitlement to service connection for ulcers.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

10.  Entitlement to service connection for Parkinson's disease.

11.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision issued by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The first four issues listed on the title page, along with the issue of entitlement to service connection for sleep apnea, were before the Board in April 2015 when they were remanded for additional development.

In October 2017 and June 2016 rating decisions, the AOJ granted claims of entitlement to service connection for sleep apnea and peripheral neuropathy respectively.  These claims have been granted in full and are not before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

In a statement received in March 2018, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for ischemic heart disease, hypertension, a shoulder disability, a prostate disability, residuals of right lower inguinal injury, eczema, bilateral foot fungus, ulcers, GERD, Parkinson's disease, and COPD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for ischemic heart disease, hypertension, a shoulder disability, a prostate disability, residuals of right lower inguinal injury, eczema, bilateral foot fungus, ulcers, GERD, Parkinson's disease, and COPD have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Regarding all the issues before the Board, the Veteran has withdrawn these issues, as discussed below.  No further discussion of VA's duty to notify and assist is necessary.  Id.  

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C. §§ 7104, 7105(d). 

During the course of the instant appeal, the RO granted service connection for sleep apnea and assigned a 50 percent rating for the disability, which raised the Veteran's combined evaluation for compensation to 100 percent.  See October 2017 rating decision.  In a statement received in March 2018, the Veteran withdrew his appeal as to all issues on appeal, stating, "I am completely satisfied with my current 100% P&T rating."  He added, "I also respectfully request to withdraw this matter from any further VA action."  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C. § 7105.


ORDER

The appeal with respect to the issue of entitlement to service connection for ischemic heart disease is dismissed.

The appeal with respect to the issue of entitlement to service connection for hypertension is dismissed.

The appeal with respect to the issue of entitlement to service connection for a shoulder disability is dismissed.

The appeal with respect to the issue of entitlement to service connection for a prostate disability is dismissed.

The appeal with respect to the issue of entitlement to service connection for residuals of right lower inguinal injury is dismissed.

The appeal with respect to the issue of entitlement to service connection for eczema is dismissed.

The appeal with respect to the issue of entitlement to service connection for bilateral foot fungus is dismissed.
The appeal with respect to the issue of entitlement to service connection for ulcers is dismissed.

The appeal with respect to the issue of entitlement to service connection for GERD is dismissed.


The appeal with respect to the issue of entitlement to service connection for Parkinson's disease is dismissed.


The appeal with respect to the issue of entitlement to service connection for COPD is dismissed.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


